DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Preliminary Amendment
Claim 3 has been amended and examined as such.
Claim 6 has been added and examined as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 2009/0081423 A1) in view of Arai (US 2004/0189772 A1).
As related to independent claim 1, Sano teaches an inkjet printer for an inkjet ink (Sano – Page 2, Paragraph 31 and Figure 4, shown below), which is configured to perform image forming by discharging inkjet inks on a web-shaped printing base material by a single-pass method (Sano – Page 1, Paragraph 3; Page 2, Paragraph 31; and Figure 4, shown below), the inkjet printer comprising: a conveyance mechanism configured to continuously convey the web shaped printing base material (Sano – Page 1, Paragraph 3; Page 2, Paragraph 31; and Figure 4, shown below); a plurality of single-pass inkjet heads configured to discharge the inkjet inks to a front surface of the web-shaped printing base material conveyed by the conveyance mechanism (Sano – Page 1, Paragraphs 3 & 15; Page 2, Paragraph 31; and Figure 4, shown below); and a curing device [i.e. drying 


    PNG
    media_image1.png
    265
    475
    media_image1.png
    Greyscale


Continuing with claim 1, Sano does not specifically teach a single pass scheme as defined in the specification.  However, a single pass scheme is so well known in the art that it would have been obvious to one of ordinary skill in the art to recognize Sano as teaching such a single pass scheme in its inkjet heads as depicted, especially since Sano is silent to the type of printhead and moreso does not indicate any method of scanning or moving the print heads as would be required if the print heads were not line-type or pagewidth print heads (Sano – Figure 4, Reference #14 & #22, shown above).  Meanwhile, Arai teaches an inkjet printer configured to perform image forming by discharging inkjet inks on a web-shaped printing base and a curing device to cure the inks (Arai – Page 2, Paragraphs 11 & 22 and Figure 1, Reference #3x, 4x, & 5, shown below) specifically teaches the print heads are line-type or pagewidth print heads (Arai – Page 2, Paragraphs 11 & 22 and Figures 1 & 2, shown below).


    PNG
    media_image2.png
    455
    438
    media_image2.png
    Greyscale
	 
    PNG
    media_image3.png
    395
    436
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to modify the unspecified printhead layout of Sano with the specific use of line-type or pagewidth print heads as taught by Arai in an effort to provide a recording device for web type media with high speed and high resolution capabilities (Arai – Page 1, Paragraphs 9-10).

As related to dependent claim 2, the combination of Sano and Arai remains as applied above and continues to teach the colors of the inkjet inks include a white color, and wherein a resolution of an inkjet head configured to discharge a white ink is lower than a resolution of an inkjet head configured to discharge a nonwhite ink (Sano – Page 4, Paragraph 54 and Arai – Figures 1 & 2, Reference #3x, 4x, & 5, shown above).
As related to dependent claim 3, 
As related to independent claim 4, the combination of Sano and Arai remains for the reasons indicated above and continues to teach an inkjet printing method for performing image forming by discharging inkjet inks on a web-shaped printing base material by a singlepass method through the use of an inkjet printer including a plurality of single-pass inkjet heads (Sano – Page 1, Paragraphs 3 & 15; Page 2, Paragraph 31; and Figure 4, shown above and Arai – Page 2, Paragraphs 11 & 22 and Figure 1, shown above), the method comprising varying resolutions of the plurality of singlepass inkjet heads depending on colors of the inkjet inks (Sano – Page 4, Paragraphs 53-54 and Page 5, Paragraphs 56-64).
As related to dependent claim 5, the combination of Sano and Arai remains as applied above and continues to teach the colors of the inkjet inks include a white color, and wherein a resolution of an inkjet head configured to discharge a white ink is lower than a resolution of an inkjet head configured to discharge a nonwhite ink (Sano – Page 4, Paragraph 54 and Arai – Figures 1 & 2, Reference #3x, 4x, & 5, shown above).
As related to further dependent claim 6, the combination of Sano and Arai remains as applied above and continues to teach the plurality of single-pass inkjet heads include inkjet heads having different resolutions (Sano – Page 4, Paragraphs 53-54 and Page 5, Paragraphs 56-64 and Arai – Page 5, Paragraphs 66-67 & Page 7, Paragraph 79).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US 5,764,263 A) teaches a page-width printing of a web using multiple ink .  
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/John Zimmermann/Primary Examiner, Art Unit 2853